DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9, 11, 13-14, and 16-24 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on June 16th, 2021. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1, 13, and 16 have been amended. Claims 8, 10, and 15 have been canceled. Claims 22-24 have been added. As a result, claims 1-7, 9, 11, 13-14, and 16-24 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 9-10, filed on June 16th, 2021, with respect to the rejection of independent claims 1, 13, and 16 as amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest the newly amended claims reciting, "wherein the first file and the second file are collaborative content items accessible by the first device and a second device and stored by the collaborative content management system at respective storage locations of a remote storage system, the respective storage locations identified by respective content paths within a  U.S Patent Application Publication 2015/0127603 issued to Gabriel Cohen (hereinafter as “Cohen”) is shown to teach the amended limitation.

Cohen teaches "wherein the first file and the second file are collaborative content items accessible by the first device and a second device and stored by the collaborative content management system at respective storage locations of a remote storage system (See Cohen: [0052]; Document editing application 124, if included in client device 102, enables a user of client device 102 to edit documents located on the client device 102 or on server system 106 (e.g., in the chat/document database 118) remotely located from the client device 102…document editing application 124 works in conjunction with an online document editing service (e.g., chat/document module 130 of server system 102) that enables multiple users to concurrently edit a document. [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with document editing application 232) which portion of the document to initially display when the document is opened), 

the respective storage locations identified by respective content paths within a content directory (Cohen: [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with document editing application 232) which portion of the document to initially display when the document is opened {See [0079]; Meta data 404 for a respective document 402 includes, in some embodiments, a document identifier (document ID) 406, an access control list 408, a document type 410 and optionally, additional information. In some embodiments, document ID 406 uniquely identifies a respective document 402. In other embodiments, document ID 406 uniquely identifies a respective document 402 in a directory (e.g., a file director) or other collection of documents within database 120})".

	As such, Cohen teaches "wherein the first file and the second file are collaborative content items accessible by the first device and a second device and stored by the collaborative content management system at respective storage locations of a remote storage system (See Cohen: [0052]; Document editing application 124, if included in client device 102, enables a user of client device 102 to edit documents located on the client device 102 or on server system 106 (e.g., in the chat/document database 118) remotely located from the client device 102…document editing application 124 works in conjunction with an online document editing service (e.g., chat/document module 130 of server system 102) that enables multiple users to concurrently edit a document. [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with document editing application 232) which portion of the document to initially display when the document is opened), 

the respective storage locations identified by respective content paths within a content directory (See Cohen: [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or which portion of the document to initially display when the document is opened)".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 13, 16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature. "Microsoft Word 2016 For Professionals dummies issued to Dan Gookin (hereinafter as "Gookin") in view of U.S Patent Application Publication 2015/0127603 issued to Gabriel Cohen (hereinafter as “Cohen”).

Regarding claim 1, Gookin teaches a method comprising: a request to embed a first data value included within a first cell of a spreadsheet in a first file at a position within a second file different from the first file (Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the spreadsheet. Perform whatever magic you need in both programs to get ready to 


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale


3. Select the cells you want to copy ln Excel.
Drag the mouse over the cells to select them
4. Press Ctrl+C to copy.
5. Switch to the Word window.
6. Position the insertion pointer where you want the table to be pasted.
For now, consider that the copied portion of the worksheet becomes a table in Word. 
7. Press Ctrl+V to paste. 
The cells appear as a table inside your document.

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

), 

responsive to receiving the request, embedding, by the collaborative content management system, a pointer to the first data value without including the structure of the first cell in the second file (Gookin: pg. 246, 

    PNG
    media_image3.png
    134
    754
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    128
    772
    media_image4.png
    Greyscale

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

{Examiner interprets “the first data value without including the structure of the first cell” in the second file as copying and pasting the excel structure without excel format into the word document (second file)}), 

the pointer embedded at the position within the second file identifying the spreadsheet and the first cell, the pointer instructing that when an edit is made in the first file that modifies the first data value, the second file be updated to incorporate the first data value (Gookin: pg. 246:

    PNG
    media_image5.png
    119
    818
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    119
    818
    media_image5.png
    Greyscale
{Examiner interprets the instruction of the edit made on the first file (worksheet) is already linked in such that the word document (second file) would be updated accordingly when the worksheet is edited});

 causing display, by the collaborative content management system, of the second file within an interface of a device display of the first device such that the first data value is displayed at the position within the second file (Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the spreadsheet. Perform whatever magic you need in both programs to get ready to copy from one to the other. If possible, keep the windows overlapping to where you can access both easily in Figure 13-3


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale

3. Select the cells you want to copy ln Excel.
Drag the mouse over the cells to select them
4. Press Ctrl+C to copy.
5. Switch to the Word window.
6. Position the insertion pointer where you want the table to be pasted.

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

); 

receiving, at a given time, by the collaborative content management system via the first file, an edit by the second device to one or more cells included within the first file, 2the edit to the one or more cells modifying the first data value of the first cell to a second data value (Gookin: pg. 246; “The best part is that if you change the Excel worksheet, those updates are reflected in Word. To refresh the pasted table, right-click its text and chose the Update Link command. The table is refreshed to reflect the current Excel data” {Examiner correlates the editing cells in a first file (spreadsheet) (changes the Excel Worksheet) by making changes to the first cell (from the spreadsheet) to the second data value (changes applied to the word document in such the changes made from the Excel worksheet are then reflected to the updates to be reflected in Word)}


    PNG
    media_image6.png
    536
    1302
    media_image6.png
    Greyscale

{Examiner correlates “at the given time” as not bother opening another application and creating a linking aspect between the two documents in such that making an edit from one document like excel would reflect the change into word.  The “edit” aspect states that don’t bother opening Excel as the object is embedded into “Word document” causes to edit the link and causes the changes there}); and

 responsive to receiving the edit, dynamically updating, by the collaborative content management system and based on the pointer, the second file by replacing the first data value included within the second file with the second data value, the update to the second file occurring regardless of whether the second file is displayed at the given time (Gookin pg. 248, 

    PNG
    media_image7.png
    492
    511
    media_image7.png
    Greyscale

{Examiner interprets the worksheet (first file) is edited and it would instruct the second file (word document) to be updated as the worksheet (first file) is embedded into the second file (word document) and the editing is perform regardless whether the second file (word document) is display or opened at the time when the edit is made in the first file as the Excel (first file) takes over the Word window again meaning the modification is perform on the worksheet data (first file) as the Excel takes over the Word window as mention above on pg. 248}).  

Gookin teaches a first device to request to embed a first data value included within a first cell of a spreadsheet (See Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the 


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale

). However, Gookin does not explicitly teach receiving, by a collaborative content management system from a first device, wherein the first file and the second file are collaborative content items accessible by the first device and a second device and stored by the collaborative content management system at respective storage locations of a remote storage system, the respective storage locations identified by respective content paths within a content directory;

	However, Cohen teaches receiving, by a collaborative content management system from a first device (Cohen: [0052]-[0053]; Document editing application 124, if included in client device 102, enables a user of client device 102 to edit documents located on the client device 102 or on server system 106 (e.g., in the chat/document database 118) remotely located from the client device 102…document editing application 124 works in conjunction with an online document editing service (e.g., chat/document module 130 of server system 102) that enables multiple users to concurrently edit a document. The document edited using chat+document editing application 126 may be located on client device 102 or on server system 106 (e.g., in the chat/document database 120)), wherein 

the first file and the second file are collaborative content items accessible by the first device and a second device and stored by the collaborative content management system at respective storage locations of a remote storage system (Cohen: [0052]; Document editing application 124, if included in client device 102, enables a user of client device 102 to edit documents located on the client device 102 or on server system 106 (e.g., in the chat/document database 118) remotely located from the client device 102…document editing application 124 works in conjunction with an online document editing service (e.g., chat/document module 130 of server system 102) that enables multiple users to concurrently edit a document. [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with document editing application 232) which portion of the document to initially display when the document is opened {See also Cohen: [0111]; In some embodiments, the document is a word processing document, a spreadsheet document, a presentation document, a drawing or a webpage}), 

the respective storage locations identified by respective content paths within a content directory (Cohen: [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with document editing application 232) which portion of the document to initially display when the document is opened {See [0079]; Meta data 404 for a respective document 402 includes, in some embodiments, a document identifier (document ID) 406, an access control list 408, a document type 410 and optionally, additional information. In some embodiments, document ID 406 uniquely identifies a respective document 402. In other embodiments, document ID 406 uniquely identifies a respective document 402 in a directory (e.g., a file director) or other collection of documents within database 120});
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches a collaborative content management system from a first device, wherein the first file and the second file are collaborative content items accessible by the first device and a second device and stored by the collaborative content management system at respective storage locations of a remote storage system, the respective storage locations identified by respective  and Cohen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin and Cohen are directed to modifying and editing documents by a user to determine the reflected changes.
	Regarding claim 7, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, and Gookin further teaches the received request to embed the first data value at the position within the second file includes a selection of the location within the second file for the first data value to be displayed (Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the spreadsheet. Perform whatever magic you need in both programs to get ready to copy from one to the other. If possible, keep the windows overlapping to where you can access both easily in Figure 13-3


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale

3. Select the cells you want to copy ln Excel.
Drag the mouse over the cells to select them
4. Press Ctrl+C to copy.
5. Switch to the Word window.
6. Position the insertion pointer where you want the table to be pasted.
For now, consider that the copied portion of the worksheet becomes a table in Word. 
7. Press Ctrl+V to paste. 
The cells appear as a table inside your document.

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale


pg. 246;

    PNG
    media_image6.png
    536
    1302
    media_image6.png
    Greyscale

).  

	Regarding claim 9, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, and Gookin further teaches the second file is updated in substantially real-time in response to receiving the edit to the one or more cells included within the spreadsheet in the first file (Gookin: pg. 246;

    PNG
    media_image6.png
    536
    1302
    media_image6.png
    Greyscale
).  

	Regarding claim 13, Gookin teaches a request to embed a first data value included within a first cell of a spreadsheet in a first file at a position within a second file different from the first file (Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the spreadsheet. Perform whatever magic you need in both programs to get ready to copy from one to the other. If possible, keep the windows overlapping to where you can acess both easily in Figure 13-3


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale


3. Select the cells you want to copy ln Excel.
Drag the mouse over the cells to select them
4. Press Ctrl+C to copy.
5. Switch to the Word window.
6. Position the insertion pointer where you want the table to be pasted.
For now, consider that the copied portion of the worksheet becomes a table in Word. 
7. Press Ctrl+V to paste. 
The cells appear as a table inside your document.

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

), wherein 

responsive to receiving the request, embedding a pointer to the first data value without including the structure of the first cell in the second file, the pointer embedded at the position within the second file identifying the spreadsheet and the first cell (Gookin: pg. 246, 

    PNG
    media_image3.png
    134
    754
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    128
    772
    media_image4.png
    Greyscale

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

), 

the pointer instructing that when an edit is made in the first file that modifies the first data value, the second file be updated to incorporate the first data value (Gookin: pg. 246:

    PNG
    media_image5.png
    119
    818
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    119
    818
    media_image5.png
    Greyscale

{The “edit” that is made in the first file (Linked Worksheet) is made to modify the data. The second file to update to incorporate the first data value is the edit link in when editing the word document, the editing appears on the spreadsheet without the need of opening the word document}); 

causing display of the second file within an interface of a device display of the first device such that the first data value is displayed at the position within the second file (Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the spreadsheet. Perform whatever magic you need in both programs to get ready to copy from one to the other. If possible, keep the windows overlapping to where you can acess both easily in Figure 13-3


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale

3. Select the cells you want to copy ln Excel.
Drag the mouse over the cells to select them
4. Press Ctrl+C to copy.
5. Switch to the Word window.
6. Position the insertion pointer where you want the table to be pasted.

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

); 

receiving, at a given time via the first file, an edit by the second device to one or more cells included within the first file, the edit to the one or more 5cells modifying the first data value of the first cell to a second data value (Gookin: pg. 246; “The best part is that if you change the Excel worksheet, those updates are reflected in Word. To refresh the pasted table, right-click its text and chose the Update Link command. The table is refreshed to reflect the current Excel data” {Examiner correlates the editing cells in a first file (spreadsheet) (changes the Excel Worksheet) by making changes to the first cell (from the spreadsheet) to the second data value (changes applied to the word document in such the changes made from the Excel worksheet are then reflected to the updates to be reflected in Word)); and 

responsive to receiving the edit, dynamically updating, based on the pointer, the second file by replacing the first data value included within the second file with the second data value, the update to the second file occurring regardless of whether the second file is displayed at the given time (Gookin pg. 248, 

    PNG
    media_image7.png
    492
    511
    media_image7.png
    Greyscale

Examiner interprets the worksheet (first file) is edited and it would instruct the second file (word document) to be updated as the worksheet (first file) is embedded into the second file (word document) and the editing is perform regardless whether the second file (word document) is display or opened at the time when the edit is made in the first file as the Excel (first file) takes over the Word window again meaning the modification is perform on the worksheet data (first file) as the Excel takes over the Word window as mention above on pg. 248}).  

	Gookin does not explicitly teach a system comprising: one or more processors; and a non-transitory computer-readable storage medium storing executable computer instructions that, when executed by the one or more processors, cause the one or more processors to perform steps comprising:
receiving, from a first device, the first file and the second file are collaborative content items accessible by the first device and a second device and stored by a collaborative content management system at respective storage locations of a remote storage system, the respective storage locations identified by respective content paths within a content directory;

	However, Cohen teaches a system comprising: one or more processors (Cohen: [0055]; executed by one or more processors 202 of client device 102); 
and 

4a non-transitory computer-readable storage medium storing executable computer instructions that, when executed by the one or more processors (Cohen: [0134]; Each of the methods described herein may be governed by instructions that are stored in a non-transitory computer readable storage medium and that are executed by one or more processors of one or more servers (e.g., server system 106)), cause the one or more processors to perform steps comprising: receiving, from a first device,

the first file and the second file are collaborative content items accessible by the first device and a second device and stored by a collaborative content management system at respective storage locations of a remote storage system (Cohen: [0052]; Document editing application 124, if included in client device 102, enables a user of client device 102 to edit documents located on the client device 102 or on server system 106 (e.g., in the chat/document database 118) remotely located from the client device 102…document editing application 124 works in conjunction with an online document editing service (e.g., chat/document module 130 of server system 102) that enables multiple users to concurrently edit a document. [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with which portion of the document to initially display when the document is opened), 

the respective storage locations identified by respective content paths within a content directory (Cohen: [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with document editing application 232) which portion of the document to initially display when the document is opened {See [0079]; Meta data 404 for a respective document 402 includes, in some embodiments, a document identifier (document ID) 406, an access control list 408, a document type 410 and optionally, additional information. In some embodiments, document ID 406 uniquely identifies a respective document 402. In other embodiments, document ID 406 uniquely identifies a respective document 402 in a directory (e.g., a file director) or other collection of documents within database 120});
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches a collaborative content management system from a first device, wherein the first file and the second file are  and Cohen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin and Cohen are directed to modifying and editing documents by a user to determine the reflected changes.
	Regarding claim 16, Gookin teaches receiving, from a first device, a request to embed a first data value included within a first cell of a spreadsheet in a first file at a position within a second file different from the first file (Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the spreadsheet. Perform whatever magic you need in both programs to get ready to copy from one to the other. If possible, keep the windows overlapping to where you can acess both easily in Figure 13-3


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale

3. Select the cells you want to copy ln Excel.
Drag the mouse over the cells to select them
4. Press Ctrl+C to copy.
5. Switch to the Word window.
6. Position the insertion pointer where you want the table to be pasted.
For now, consider that the copied portion of the worksheet becomes a table in Word. 
7. Press Ctrl+V to paste. 
The cells appear as a table inside your document.

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

), wherein 

6responsive to receiving the request, embedding to a pointer the first data value without including the structure of the first cell in the second file (Gookin: pg. 246, 

    PNG
    media_image3.png
    134
    754
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    128
    772
    media_image4.png
    Greyscale

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

), 

the pointer embedded at the position within the second file identifying the spreadsheet and the first cell, the pointer instructing that when an edit is made in the first file that modifies the first data value, the second file be updated to incorporate the first data value (Gookin: pg. 246:

    PNG
    media_image5.png
    119
    818
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    119
    818
    media_image5.png
    Greyscale

); 



causing display of the second file within an interface of a device display of the first device such that the first data value is displayed at the position within the second file (Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the spreadsheet. Perform whatever magic you need in both programs to get ready to copy from one to the other. If possible, keep the windows overlapping to where you can acess both easily in Figure 13-3


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale

3. Select the cells you want to copy ln Excel.
Drag the mouse over the cells to select them
4. Press Ctrl+C to copy.
5. Switch to the Word window.
6. Position the insertion pointer where you want the table to be pasted.

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

);

 receiving, at a given time via the first file, an edit by the second device to one or more cells included within the first file, the edit to the one or more cells modifying the first data value of the first cell to a second data value (Gookin: pg. 246; “The best part is that if you change the Excel worksheet, those updates are reflected in Word. To refresh the pasted table, right-click its text and chose the Update Link command. The table is refreshed to reflect the current Excel data” {Examiner correlates the editing cells in a first file (spreadsheet) (changes the Excel Worksheet) by making changes to the first cell (from the spreadsheet) to the second data value (changes applied to the word document in such the changes made from the Excel worksheet are then reflected to the updates to be reflected in Word)}


    PNG
    media_image6.png
    536
    1302
    media_image6.png
    Greyscale

); and 


responsive to receiving the edit, dynamically updating, based on the pointer, the second file by replacing the first data value included within the second file with the second data value, the update to the second file occurring regardless of whether the second file is displayed at the given time (Gookin pg. 248, 

    PNG
    media_image7.png
    492
    511
    media_image7.png
    Greyscale

{Examiner interprets the worksheet (first file) is edited and it would instruct the second file (word document) to be updated as the worksheet (first file) is embedded into the second file (word document) and the editing is perform regardless whether the second file (word document) is display or opened at the time when the edit is made in the first file as the Excel (first file) takes over the Word window again meaning the modification is perform on the worksheet data (first file) as the Excel takes over the Word window as mention above on pg. 248}).  

	Gookin does not explicitly teach a non-transitory computer-readable storage medium storing executable computer instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: the first file and the second file are collaborative content items accessible by the first device and a second device and stored by a collaborative content management system at respective storage locations of a remote storage system, the respective storage locations identified by respective content paths within a content directory;

	However, Cohen teaches a non-transitory computer-readable storage medium storing executable computer instructions that, when executed by one or more processors (Cohen: [0134]; Each of the methods described herein may be governed by instructions that are stored in a non-transitory computer readable storage medium and that are executed by one or more processors of one or more servers (e.g., server system 106)), cause the one or more processors to perform steps comprising: the first file and the second file are collaborative content items accessible by the first device and a second device and stored by a collaborative content management system at respective storage locations of a remote storage system (Cohen: [0052]; Document editing application 124, if included in client device 102, enables a user of client device 102 to edit documents located on the client device 102 or on server system 106 (e.g., in the chat/document database 118) remotely located from the client device 102…document editing application 124 works in conjunction with an online document editing service (e.g., chat/document module 130 of server system 102) that enables multiple users to concurrently edit a document. [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or which portion of the document to initially display when the document is opened), 

the respective storage locations identified by respective content paths within a content directory (Cohen: [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with document editing application 232) which portion of the document to initially display when the document is opened {See [0079]; Meta data 404 for a respective document 402 includes, in some embodiments, a document identifier (document ID) 406, an access control list 408, a document type 410 and optionally, additional information. In some embodiments, document ID 406 uniquely identifies a respective document 402. In other embodiments, document ID 406 uniquely identifies a respective document 402 in a directory (e.g., a file director) or other collection of documents within database 120});
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches a collaborative content management system from a first device, wherein the first file and the second file are  and Cohen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin and Cohen are directed to modifying and editing documents by a user to determine the reflected changes.
	Regarding claim 18, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, and Gookin further teaches the second file comprises a word processing document (Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the spreadsheet. Perform whatever magic you need in both programs to get ready to copy from one to the other. If possible, keep the windows overlapping to where you can acess both easily in Figure 13-3


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale

).  

	Regarding claim 21, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, and Gookin further teaches the received request to embed the first data value at the position within the second file includes a selection of the location within the second file for the first data value to be displayed (Gookin: See pg 242-243; Pasting part of an Excel worksheet into a document, This process involves some legerdemain with regard to showing two program windows on screen at once. Carefully heed these directions: 1. Open both Excel and Word. 2. Create the document and work on the spreadsheet. Perform whatever magic you need in both programs to get ready to copy from one to the other. If possible, keep the windows overlapping to where you can acess both easily in Figure 13-3


    PNG
    media_image1.png
    699
    1386
    media_image1.png
    Greyscale

3. Select the cells you want to copy ln Excel.
Drag the mouse over the cells to select them
4. Press Ctrl+C to copy.
5. Switch to the Word window.
6. Position the insertion pointer where you want the table to be pasted.
For now, consider that the copied portion of the worksheet becomes a table in Word. 
7. Press Ctrl+V to paste. 
The cells appear as a table inside your document.

As with any time you paste, a Paste Options button appears in Word, as shown in Figure 13-3.
The other choices available on the Paste Options menu are illustrated in Table 13-1.

    PNG
    media_image2.png
    544
    1235
    media_image2.png
    Greyscale

pg. 246;


    PNG
    media_image6.png
    536
    1302
    media_image6.png
    Greyscale

{Examiner correlates this as when receiving an option to copy the data value (The spreadsheet data) into the second file (word document) without including the cell (this would be a paste option such as the user decides whether wants to keep the excel data as a table or they have another option in which uses a different styles whether the table would be in word style (meaning no cells included). The display of a second file within the interface to include the first data value is a way of having both Excel and Word Document open at the same time and any changes work in Excel(first document) would be reflected in the word document (second document)}).  

	Regarding claim 22, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, and Cohen further teaches the collaborative content items are accessible by the first device and the second device via respective content pointers provided by the collaborative content management system (Cohen: [0067]; executed at the client device 102 to which the web page is sent (e.g., in response to an http request), works in conjunction with an online document editing service (e.g., chat/document module 130) provided by server system 106. As noted above, these applications enables multiple users to concurrently edit a document, to conduct a chat session, or both. [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with document editing application 232) which portion of the document to initially display when the document is opened).  


	Regarding claim 23, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, and Cohen further teaches the collaborative content management system manages the collaborative content items using the content directory, each entry of the content directory comprising a content path and a content pointer identifying a collaborative content item (Cohen: [0126]; In some embodiments, the invitation includes a link to the document being edited. (1016) Optionally, the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user's client when the link is selected or activated by the specified user…specify to the specified user's document editing application (e.g., document editing application 124 or web page with document editing application 232) which portion of the document to initially display when the document is opened).  

	Regarding claim 24, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, and Gookin further teaches the structure of the first cell includes one or more of cell boundaries or cell formatting (Gookin: Pg. 243-244;

    PNG
    media_image8.png
    477
    722
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    105
    577
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    436
    721
    media_image10.png
    Greyscale
) .

Claims 2, 14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature. "Microsoft Word 2016 For Professionals dummies issued to Dan Gookin  (hereinafter as "Gookin") in view of U.S Patent Application Publication 2015/0127603 issued to Gabriel Cohen (hereinafter as “Cohen”) in further view of U.S Patent Application Publication 2011/0307772 issued to Lloyd et al. (hereinafter as “Lloyd”) .

Regarding claim 2, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, however the modification of Gookin and Cohen does not explicitly teach a formula is associated with the first cell and the one or more cells such that the second data value is based on data values within the one or more cells and the formula.  

	Lloyd teaches a formula is associated with the first cell and the one or more cells such that the second data value is based on data values within the one or more cells and the formula (Lloyd: [0052]; Particular steps may be taken to permit a user to interact with a formula for a cell when the view might only include a literal value for the cell. In such a situation, a text entry area or box may be displayed adjacent to a viewport on a browser, and when a user places a cursor over a particular cell, the model data for the cell may be obtained and provided in the text entry area, while the literal value is shown in the cell in the viewport. As the user changes the formula, that change may be propagated to the model on the client (with changes to downstream cells) and may be rendered back into the DOM).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content items to be accessible by multiple devices in a collaboration systems) to further include  and Lloyd) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin, Cohen, and Lloyd are directed to modifying and editing documents by a user to determine the reflected changes.
	Regarding claim 14, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, however the modification of Gookin and Cohen does not explicitly teach a formula is associated with the first cell and the one or more cells such that the second data value is based on data values within the one or more cells and the formula.

	Lloyd teaches a formula is associated with the first cell and the one or more cells such that the second data value is based on data values within the one or more cells and the formula (Lloyd: [0052]; Particular steps may be taken to permit a user to interact with a formula for a cell when the view might only include a literal value for the cell. In such a situation, a text entry area or box may be displayed adjacent to a viewport on a browser, and when a user places a cursor over a particular cell, the model data for the cell may be obtained and provided in the text entry area, while the literal value is shown in the cell in the viewport. As the user changes the formula, that change may be propagated to the model on the client (with changes to downstream cells) and may be rendered back into the DOM).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content items to be accessible by multiple devices in a collaboration systems) to further include the teachings of Lloyd (teaches a formula is associated with the first cell and the one or more cells such that the second data value is based on data values). One of ordinary skill in the art would have been motivated to make such a combination of providing useful information on how often the users is participating in the modification of the document improve the collaboration when users are manipulating and editing the document simultaneously (See Lloyd: [0008]). In addition, the references (Gookin, Cohen, and Lloyd) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin, Cohen, and Lloyd are directed to modifying and editing documents by a user to determine the reflected changes.
	Regarding claim 17, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, however the modification of Gookin and Cohen does not explicitly teach a formula is associated with the first cell and the one or more cells such that the second data value is based on data values within the one or more cells and the formula.  
	Lloyd teaches a formula is associated with the first cell and the one or more cells such that the second data value is based on data values within the one or more cells and the formula (Lloyd: [0052]; Particular steps may be taken to permit a user to interact with a formula for a cell when the view might only include a literal value for the cell. In such a situation, a text entry area or box may be displayed adjacent to a viewport on a browser, and when a user places a cursor over a particular cell, the model data for the cell may be obtained and provided in the text entry area, while the literal value is shown in the cell in the viewport. As the user changes the formula, that change may be propagated to the model on the client (with changes to downstream cells) and may be rendered back into the DOM).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content items to be accessible by multiple devices in a collaboration systems) to further include the teachings of Lloyd (teaches a formula is associated with the first cell and the one or more cells such that the second data value is based on data values). One of ordinary skill in the art would have been motivated to make such a combination of providing useful information on how often the users is participating in the modification of the document improve the collaboration when users are manipulating and editing the document simultaneously (See Lloyd: [0008]). In addition, the references (Gookin, Cohen, and Lloyd) teach features that are directed to analogous art and they are , Cohen, and Lloyd are directed to modifying and editing documents by a user to determine the reflected changes.
	Regarding claim 19, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, however the modification of Gookin and Cohen does not explicitly teach the word processing document includes a block of text, and wherein the first data value corresponds to text included within the block of text.
	Lloyd teaches the word processing document includes a block of text, and wherein the first data value corresponds to text included within the block of text (Lloyd:[0054]; Each client renders a portion of the model that is located around a current user viewport in a browser that displays content from the model, and a controller receives user inputs in order to change the manner in which the model is displayed, and to potentially change the model).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content items to be accessible by multiple devices in a collaboration systems) to further include the teachings of Lloyd (teaches the word processing document includes a block of text, and wherein the first data value corresponds to text included within the block of text). One of ordinary skill in the art would have been motivated to make such a combination  and Lloyd) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin, Cohen, and Lloyd are directed to modifying and editing documents by a user to determine the reflected changes.
	Regarding claim 20, the modification of Gookin and Kotler teaches claimed invention substantially as claimed, however the modification of Gookin and Kotler does not explicitly teach the block of text describes the first data value.  

	Lloyd teaches the block of text describes the first data value (Lloyd: [0052]; Particular steps may be taken to permit a user to interact with a formula for a cell when the view might only include a literal value for the cell. In such a situation, a text entry area or box may be displayed adjacent to a viewport on a browser, and when a user places a cursor over a particular cell, the model data for the cell may be obtained and provided in the text entry area, while the literal value is shown in the cell in the viewport).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content  and Lloyd) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin, Cohen, and Lloyd are directed to modifying and editing documents by a user to determine the reflected changes.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature. "Microsoft Word 2016 For Professionals dummies issued to Dan Gookin  (hereinafter as "Gookin") in view of U.S Patent Application Publication 2015/0127603 issued to Gabriel Cohen (hereinafter as “Cohen”) in view of U.S Patent Application Publication 2011/0307772 issued to Lloyd et al. (hereinafter as “Lloyd”) in further view of U.S Patent Application Publication 2006/0224946 issued to Barrett et al. (hereinafter as "Barrett").

Regarding claim 3, the modification of Gookin, Cohen, and Lloyd teaches claimed invention substantially as claimed, however the modification of Gookin, Cohen, and Lloyd does not explicitly teach the formula comprises a summation of the data values within the one or more cells, and wherein the second data value comprises a result of the summation of the data values.  
	Barrett teaches the formula comprises a summation of the data values within the one or more cells, and wherein the second data value comprises a result of the summation of the data values (Barrett:[0083]; To enter an expression, one will need to precede the expression with an equals sign, e.g., =A1+A2. Essentially, this means that the cell containing the expression has the value that corresponds to the result of performing the operations defined in the expression. For example, to add cell A1, with a value of 1, and A2, with a value of 2, in cell A3, one will need to edit A3 and write in the expression=A1+A2, as shown below:


    PNG
    media_image11.png
    43
    222
    media_image11.png
    Greyscale
).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content items to be accessible by multiple devices in a collaboration systems) to include the teachings of Lloyd (teaches a formula is associated with the first cell and the one or more cells such that the second data value is based on data values) to further include the teachings of Barrett (teaches the formula comprises a summation of the data values within the one or more cells, and wherein the second data value comprises a result of the summation of the data values). One of ordinary skill in the art would have been motivated to make such a combination of providing useful information on how often the  Lloyd, and Barrett) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin, Cohen, Lloyd, Barrett are directed to modifying and editing documents by a user to determine the reflected changes.
	Regarding claim 4, the modification of Gookin, Cohen, and Lloyd teaches claimed invention substantially as claimed, however the modification of Gookin, Cohen, and Lloyd does not explicitly teach the formula comprises an extrapolation formula, and wherein the second data value is an extrapolation based on the data values within the one or more cells.  

	Barrett teaches the formula comprises an extrapolation formula, and wherein the second data value is an extrapolation based on the data values within the one or more cells (Barrett: [0238]; A TimePlot is a component that produces an X-Y plot where the X-axis is the time each point was added. A5 is another example of event-driven code. Each time there is a new value in A2, it is added to the plot with a current time stamp to the line titled “http server”. Another simple extension would be to output data to an instant message application. Automating this using the invention is simple:
B1: IM(“root”, “pwd”, “crit-sit-chat”)
A8: on (A2) {B1.send(“http “+A2+” ”+A1)}).  

 (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content items to be accessible by multiple devices in a collaboration systems) to include the teachings of Lloyd (teaches a formula is associated with the first cell and the one or more cells such that the second data value is based on data values) to further include the teachings of Barrett (teaches the formula comprises a summation of the data values within the one or more cells, and wherein the second data value comprises a result of the summation of the data values). One of ordinary skill in the art would have been motivated to make such a combination of providing useful information on how often the users is participating in the modification of the document improve the collaboration when users are manipulating and editing the document simultaneously (See Barrett: [0230]). In addition, the references (Gookin, Cohen, Lloyd, and Barrett) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin, Cohen, Lloyd, Barrett are directed to modifying and editing documents by a user to determine the reflected changes.
	Regarding claim 5, the modification of Gookin, Cohen, and Lloyd teaches claimed invention substantially as claimed, however the modification of Gookin, Cohen, and Lloyd does not explicitly teach the formula comprises a count formula, wherein the data values within the one or more cells comprise Boolean values, and wherein the second data value comprises one or more of a count of "0" values within the data values or a count of "1" values within the data values.  

	Barrett teaches the formula comprises a count formula, wherein the data values within the one or more cells comprise Boolean values, and wherein the second data value comprises one or more of a count of "0" values within the data values or a count of "1" values within the data values (Barrett: [0106]; Further, the programming code statements can comprise conditional statements. An if( ) statement likewise only exist inside a code block and allows one to perform different operations based on the value of a condition. For example, in the code below:


    PNG
    media_image12.png
    95
    299
    media_image12.png
    Greyscale

[0107]; When A3 is executed the value of A1 is checked to see if it evaluates to true or false. If it evaluates to true 10 will be added to the ObjectCollection in A2 otherwise 5 will be added. In the above case since A1 is false, 5 will be added to A2).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content items to be accessible by multiple devices in a collaboration systems) to include the  Lloyd, and Barrett) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin, Cohen, Lloyd, Barrett are directed to modifying and editing documents by a user to determine the reflected changes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature. "Microsoft Word 2016 For Professionals dummies issued to Dan Gookin  (hereinafter as "Gookin") in view of U.S Patent Application Publication 2015/0127603 issued to Gabriel Cohen (hereinafter as “Cohen”) in further view of U.S Patent Application Publication 2006/0224946 issued to Barrett et al. (hereinafter as "Barrett").

Regarding claim 6, the modification of Gookin and Cohen teaches claimed invention substantially as claimed, however the modification of Gookin and Cohen does not explicitly teach the one or more cells include the first cell, and wherein the edit to the one or more cells includes an edit changing the first data value within the first cell to the second data value.  

	Barrett teaches the one or more cells include the first cell, and wherein the edit to the one or more cells includes an edit changing the first data value within the first cell to the second data value (Barrett:[0083]; To enter an expression, one will need to precede the expression with an equals sign, e.g., =A1+A2. Essentially, this means that the cell containing the expression has the value that corresponds to the result of performing the operations defined in the expression. For example, to add cell A1, with a value of 1, and A2, with a value of 2, in cell A3, one will need to edit A3 and write in the expression=A1+A2, as shown below:


    PNG
    media_image11.png
    43
    222
    media_image11.png
    Greyscale
).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content items to be accessible by multiple devices in a collaboration systems) to further include the teachings of Barrett (teaches the formula comprises a summation of the data values within the one or more cells, and wherein the second data value comprises a result of the summation of the data values). One of ordinary skill in the art would have been  and Barrett) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin, Cohen, and Barrett are directed to modifying and editing documents by a user to determine the reflected changes.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature. "Microsoft Word 2016 For Professionals dummies issued to Dan Gookin  (hereinafter as "Gookin") in view of U.S Patent Application Publication 2015/0127603 issued to Gabriel Cohen (hereinafter as “Cohen”) view of U.S Patent Application Publication 2013/0218845 issued to Kleppner et al. (hereinafter as “Kleppner”).

Regarding claim 11, Gookin and Cohen teaches claimed invention substantially as claimed, however the modification of Gookin and Cohen does not explicitly teach the first data value is displayed within the second file in response to an owner of the device display having permission to view the spreadsheet in the first file, and wherein the first data value is hidden in response to the owner of the device display not having permission to view the spreadsheet in the first file.

	Kleppner teaches the first data value is displayed within the second file in response to an owner of the device display having permission to view the spreadsheet in the first file, and wherein the first data value is hidden in response to the owner of the device display not having permission to view the spreadsheet in the first file (Kleppner: [0047]; For example, the user may not have permission to modify one or more of the electronic documents 150, or various subsections thereof, and the web server 104 may use authentication, access control, and encryption module 180 to determine the user's permission level and grant or deny the user's content update request).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gookin (teaches to embed a data value into a spreadsheet and receives a request to make an edit to make first file modifies first data values and make the second file to update accordingly to incorporate the first data value at any given time) with the teachings of Cohen (teaches collaborative content items to be accessible by multiple devices in a collaboration systems) with the further teaches of Kleppner (displayed the file in response to an owner of the device display having permission to view the spreadsheet). One of ordinary skill in the art would have been motivated to make such a combination of providing useful information on how often the users is participating in the modification of the document in which allows efficient better quality document collaboration (See Kleppner: [0005]). In addition, the references (Gookin, Cohen, Kleppner) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gookin, Cohen, and Kleppner are directed to modifying and editing documents by a user to determine the reflected changes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent Application Publication 2003/0105819 issued to Kim et al. (hereinafter as “Kim”) teaches a web collaborative browsing system in which allows the clients to interact and shared the same webpage with other users to share the same session.
U.S Patent Application Publication 2005/0210392 issued to Koide et al. (hereinafter as “Koide”) teaches a collaboration document creation by a plurality of people and utilizes an editing function to be realize from the first apparatus to be synchronize to the second apparatus. 
U.S Patent Application Publication 2013/0232149 issued to Smith et al. (hereinafter as “Smith”) teaches viewing a content object through web-based interface that comprises a content object system that provides a group of users to collaboratively modify content objects.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

7/26/2021
/ANDREW N HO/Examiner
Art Unit 2162    

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162